Case 3:18-cv-00261-HLA-JRK Document 56 Filed 08/13/19 Page 1 of 2 PageID 679



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

KIM BRIAN WOERNER,                                 Case No. 3:18-cv-261-HLA-JRK

       Plaintiff,

v.

FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

       Defendants.


                                NOTICE TO THE COURT

       COMES NOW the Plaintiff, KIM BRIAN WOERNER, by and through the undersigned

Counsel, pursuant to the Court’s October 4, 2018 Order (Doc. 55 at 7), and hereby gives notice

to the Court that the case of Hoffer v. Jones, No. 4:17-cv-214-MW/CAS (N.D. Fla.) was resolved

on April 18, 2019 with the entry of the attached Order on Cross-Motions for Summary

Judgment.

Dated August 13, 2019.                     THE BONDERUD LAW FIRM, P.A.

                                           /s/ Andrew Bonderud
                                           Andrew M. Bonderud, Esq.
                                           Florida Bar No. 102178
                                           The Bonderud Law Firm, P.A.
                                           301 W. Bay Street, #1433
                                           Jacksonville, FL 32202
                                           904-438-8082 (telephone)
                                           904-800-1482 (facsimile)
                                           BonderudLaw@gmail.com
                                           Andrew@jax.lawyer
                                           Counsel for Plaintiff




                                              1
Case 3:18-cv-00261-HLA-JRK Document 56 Filed 08/13/19 Page 2 of 2 PageID 680



                                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that, on August 13, 2019, I filed the foregoing document with the Clerk

of Court via the CM/ECF system, which will send a notice of electronic filing via e-mail to:

Erik Kverne, Esq.
Damaris Esperanza Reynolds, Esq.
Office of the Attorney General
The Capitol, PL-01
Tallahassee, FL 32399-1050
Erik.Kverne@myfloridalegal.com
Damaris.Reynolds@myfloridalegal.com
Counsel for FDOC, Jones, Reimers, & Schouest

Gregg A. Toomey, Esq.
The Toomey Law Firm LLC
1625 Hendry Street, Suite 203
Fort Myers, FL 33901
gat@thetoomeylawfirm.com
Counsel for Corizon LLC

Ana Francolin Dolney, Esq.
Cruser, Mitchell, Novitz, Sanchez, Gaston & Zimet, LLP
121 S. Orange Ave., Suite 1500
Orlando, FL 32801
afrancolin@cmlawfirm.com
Counsel for Centurion Managed Care of Florida, LLC and Haddad

                                             /s/ Andrew Bonderud
                                             Attorney




                                                2
